DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2019 has been considered by the examiner.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Arthuer Desner (Reg No. 24,403) on 12/13/2021.
The application has been amended as follows:
Claim 8. A method for operating an illumination apparatus, according to claim 3, comprising a cover having controllable layer being impenetrable for laser radiation over blocking angle range of an illumination angle, wherein the angle range of the illumination angle is composed of the blocking angle range and a transmitted light angle range, 

Allowable Subject Matter
Claims 1-10 are allowed.
Although prior art teaches illumination apparatus for a microscope, comprising a sample space  for holding a sample that is to be illuminated, at least one laser light source and an objective  for the directional emission of a laser radiation of a first wavelength along a first optical axis, Prior art fails to simultaneously teach a cover having a layer that is impenetrable for the laser radiation over a blocking angle range of the illumination angle, wherein the angle range of the illumination angle is composed of the blocking angle range and a transmitted light angle range, as claimed in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

20 December 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872